DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 01/19/2021, Claims 1-9 are presented for examination.
 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810359554, filed on 04/20/2018.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Papadoyianis et al. (US Patent Publication 2010/0224136) in view of Galletta, Jr. (US Patent Publication 2013/0220944).
a. Regarding claim 1, Papadoyianis teaches an oxygenation device [aquaculture tank 10 includes an oxygen injection system 60 [0055]] for an aquaculture tank group [several aquaculture tanks 10 are interconnected by docks, catwalks, or gangways 62 either elevated above or floating on the surface of the body of water in which said aquaculture tanks 10 are located [0057] FIG. 13], comprising a controller 52 [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]], a fan [an oxygen compressor [0055]] connected with buffer tank 60 b [oxygen tank 60 b [0055]], an outlet of buffer tank 60 b is connected with a main gas guiding tube [FIG. 12], the main gas guiding tube is branched into N branch [one or more oxygen tanks 60 b may be maintained adjacent to the aquaculture tanks 10 to store oxygen produced by the oxygen generator 60 c and to supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60 [0055]], wherein N tail ends of the N branch gas guiding tubes are connected one-to-one with N oxygenation holes [diffuser hoses, micro-pore air stones, or any other similar aeration device that can be used to distribute oxygen or air through a body of water [0055]], wherein the N oxygenation holes are placed one-to-one in N aquaculture tanks [several aquaculture tanks 10 are interconnected [0057]], and wherein the N aquaculture tanks are placed in a pond [the body of water in which said aquaculture tanks 10 are located [0057]]; N internally piloted valves are one-for-one on the N branch gas guiding tubes, N manually adjusted valves are one-for-one on the N branch gas guiding tubes, opening and closing the N internally piloted valves controlled by the controller [a software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as …oxygen injection system [0059]], and opening degrees of the N manually adjusted valves are manually adjustable [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]].
Papadoyianis does not specifically teach the controller connected with a speed regulator connected with the fan. Galletta, Jr. teaches controller 30 connected with a speed regulator [variable speed rotary type blower 116 [0121]; Controller 30 may include other features such as a blower controller that regulates blower 116 [0127]] connected with fan 16/116 [Air source, such as blower/compressor 16/116, is preferably any common industrial variable speed rotary type blower [0210]; variable speed rotary type blower 16 is preferably rotary, but can be any fan, centrifugal, rotary or any other type of blower or air source [0121]; Controller 30 may include other features such as a blower controller that regulates blower 16 [0127]; Blower 116 is preferably any common industrial variable speed rotary type blower or compressor air source similar to blower 16 [0176]] for the purpose of providing for controlling and regulating the speed of a common industrial variable speed rotary type blower, fan or compressor in an apparatus for aerating liquid medium to dissolve air or oxygen into water to maintain healthy fish, shellfish, and other aquatic life at a fish farm. 

  b. Regarding claim 3, Papadoyianis in view of Galletta, Jr. teaches (references to Papadoyianis) the oxygenation device for the aquaculture tank group according to claim 1 having controller 52 [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]].
Papadoyianis in view of Galletta, Jr. does not specifically teach a water level detector connected with the controller. Galletta, Jr. teaches water level detector 119 connected with the controller [Sensor 119 preferably represents one or more sensors, including but not limited to sensors to detect water level [0178]] connected with the controller [to provide a representative signal of such information for feed back to a controller [0178]] for the purpose of providing sensors to detect water level and provide a representative signal of such information for feed back to a controller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygenation device taught by Papadoyianis in view of Galletta Jr. to include a water level detector connected with the controller as taught by Galletta Jr. because doing so would have provided sensors to detect water level and provide a representative signal of such information for feed back to a controller. 
	c. Regarding claim 4, Papadoyianis in view of Galletta, Jr. teaches (references to Papadoyianis) a method for controlling oxygenation of an aquaculture tank group by using the oxygenation device according to claim 1 wherein in the first phase the opening degree of each manually adjusted valve of the N manually adjusted valves [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]] is adjusted according to an established aquaculture plan [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]] for the corresponding aquaculture tank of the N aquaculture tanks [several aquaculture tanks 10 are interconnected [0057]] and an oxygenation amount required for the corresponding aquaculture tank of the N aquaculture tanks [supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60 [0055]]; and wherein in the second phase automatically controlled oxygenation of each aquaculture tank [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]] of the N aquaculture tanks [several aquaculture tanks 10 are interconnected [0057]] is realized through the corresponding internally piloted valve of the N internally piloted valves [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]] according to the corresponding established aquaculture plan [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]].

5. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Papadoyianis et al. (US Patent Publication (2010/022413) in view of Galletta, Jr. (US Patent Publication 2013/0220944) and Hamran (US Patent Publication 2019/0104709).
a. Regarding claim 2, Papadoyianis in view of Galletta, Jr. teaches (references to Papadoyianis) the oxygenation device for the aquaculture tank group according to claim 1 having buffer tank 60 b [oxygen tank 60 b [0055]] and controller 52 [A software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as air pumps, water pumps, feeding system, oxygen injection system [0059]].
Papadoyianis in view of Galletta, Jr. does not specifically teach a pressure detector mounted in the buffer tank configured to detect change of pressure in the buffer tank and transmit detection data to 
Hamran teaches pressure detector 106 mounted in buffer tank 104 configured to detect change of pressure in the buffer tank and transmit detection data to controller 102 [The pressure sensor signal may be provided to the gas dispenser controller system 102 [0013]] for the purpose of providing a pressure detector calibrated to transmit a signal to the controller when pressure from buffer tank reaches a threshold level to more precisely control the concentration of gas in an aquatic environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygenation device taught by Papadoyianis in view of Galletta, Jr. to include a pressure detector mounted in the buffer tank configured to detect change of pressure in the buffer tank and transmit detection data to the controller as taught by Hamran because doing so would have provided a pressure detector calibrated to transmit a signal to the controller when pressure from buffer tank reaches a threshold level to more precisely control the concentration of gas in an aquatic environment.  

6. 	Claims 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Papadoyianis et al. (US Patent Publication 2010/0224136) in view of Galletta, Jr. (US Patent Publication 2013/0220944), Hamran (US Patent Publication 2019/0104709), and Stiles, Jr. et al. (US Patent Publication 2014/0311416).
a. Regarding claim 5, Papadoyianis in view of Galletta, Jr. teaches (references to Papadoyianis) the method according to claim 4 includes N internally piloted valves initally in a closed state and N manually adjusted valves [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]]; starting the fan [an oxygen compressor [0055]], buffer tank 60 b [oxygen tank 60 b [0055]], and N branch gas guiding tubes [one or more oxygen tanks 60 b may be maintained adjacent to the aquaculture tanks 10 to store oxygen produced by the oxygen generator 60 c and to supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60 [0055]].
Papadoyianis in view of Galletta, Jr. does not specifically teach starting a pressure automatic control procedure of the buffer tank, setting a rated pressure setpoint as a setpoint of pressure control of 
 Hamran teaches starting a pressure automatic control procedure of buffer tank 104 [gas dispenser control system, claim 1], setting a rated pressure setpoint as a setpoint of pressure control of the buffer tank [pressure sensor 106 may provide a signal when the gas pressure from the gas supply 104 reaches a threshold level [0013]]; judging an amount of pressure in the buffer tank by pressure detector 106 [pressure sensor 106 can be a sensor that is calibrated to provide a signal when the pressure from the gas supply 104 reaches a threshold [0013]], and after the pressure in the buffer tank is stabilized at the rated pressure setpoint opening the internally piloted valve on a first branch gas guiding tube by an operator ; manually adjusting the manually adjusted valve on the first branch gas guiding tube [the pressure of the gas output from the adjustable pressure valve 108 is controlled by a pressure setting device (manual or automatic) in the adjustable pressure valve 108 [0016]] and repeating for each of the remaining branch gas guiding tubes for the purpose of providing a pressure detector calibrated to transmit a signal to the controller when pressure from buffer tank reaches a threshold level to more precisely control the concentration of gas in an aquatic environment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papadoyianis in view of Galletta, Jr. to include starting a pressure automatic control procedure of the buffer tank, setting a rated pressure setpoint as a setpoint of pressure control of the buffer tank; judging an amount of pressure in the buffer tank by a pressure detector, and after the pressure in the buffer tank is stabilized at the rated pressure setpoint, opening the internally piloted valve on a first branch gas guiding tube of the N branch gas guiding tubes by an operator; manually adjusting the manually adjusted valve on the first branch gas guiding tube and repeating for each of the remaining branch gas guiding tubes of the N branch gas guiding tubes as taught by Hamran because doing so would have provided a pressure detector calibrated to transmit a signal to the controller when pressure from buffer tank reaches a threshold level to more precisely control the concentration of 
Papadoyianis in view of Galletta, Jr. and Hamran does not specifically teach measuring content of oxygen in the aquaculture tank wherein if the content of oxygen does not meet a requirement, then continuing adjusting the manually adjusted valve on the first branch gas guiding tube, wherein if the content of oxygen meets the requirement, then fixing the opening degree of the manually adjusted valve on the first branch gas guiding tube, and closing the internally piloted valve on the first branch gas guiding tube so as to finish adjustment of the content of oxygen of the aquaculture tank corresponding to the first branch gas guiding tube and repeating for each of the remaining branch gas guiding tubes. Stiles, Jr. teaches measuring content of oxygen in the aquaculture tank [sensors 128 are used to detect levels of at least one of oxygen [0048]; the oxygen sensor 128 in the culture tank 112 [0055]] wherein if the content of oxygen does not meet a requirement, then continuing adjusting the manually adjusted valve on the first branch gas guiding tube [controller 116 may compare the current dissolved oxygen level with the threshold dissolved oxygen level [0056]; If the current dissolved oxygen level is greater than the threshold dissolved oxygen level, controller 116 may reduce oxygen flow through the aquaculture system [0056]; If the current dissolved oxygen level is less than the threshold dissolved oxygen level, controller 116 may increase oxygen flow through the aquaculture system [0057]; oxygen gas proportional control valves 126B (see FIG. 1), and other control valves may include actuators and/or positioners to open and close the valves in order to regulate the flow and/or pressure therethrough [0047]], wherein if the content of oxygen meets the requirement, then fixing the opening degree of the manually adjusted valve on the first branch gas guiding tube, and closing the internally piloted valve on the first branch gas guiding tube so as to finish adjustment of the content of oxygen of the aquaculture tank corresponding to the first branch gas guiding tube [oxygen gas proportional control valves 126B (see FIG. 1), and other control valves may include actuators and/or positioners to open and close the valves in order to regulate the flow and/or pressure therethrough [0047]] and repeating for each of the remaining branch gas guiding tubes [retrieve a new current dissolved oxygen level and repeat the above process [0057]] for the purpose of providing an automatic dissolved oxygen control system with a sensor configured to measure a current dissolved oxygen level in the aquaculture tank and a controller in  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papadoyianis in view of Galletta, Jr. and Hamran to include measuring content of oxygen in the aquaculture tank wherein if the content of oxygen does not meet a requirement, then continuing adjusting the manually adjusted valve on the first branch gas guiding tube, wherein if the content of oxygen meets the requirement, then fixing the opening degree of the manually adjusted valve on the first branch gas guiding tube, and closing the internally piloted valve on the first branch gas guiding tube so as to finish adjustment of the content of oxygen of the aquaculture tank corresponding to the first branch gas guiding tube and repeating for each of the remaining branch gas guiding tubes as taught by Stiles, Jr. because doing so would have provided an automatic dissolved oxygen control system with a sensor configured to measure a current dissolved oxygen level in the aquaculture tank and a controller in communication with the sensor configured to retrieve a dissolved oxygen threshold level compare the current dissolved oxygen level with the dissolved oxygen threshold level and automatically increase oxygen flow through the system when the current dissolved oxygen level is less than the dissolved oxygen threshold level.
b. Regarding claim 6, Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. teaches (references to Papadoyianis) the method according to claim 5, wherein all the internally piloted valves are enabled to be in a closed state [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]]; starting the fan [an oxygen compressor [0055]], and the oxygenation hole [diffuser hoses, micro-pore air stones, or any other similar aeration device that can be used to distribute oxygen or air through a body of water [0055]], buffer tank 60 b [oxygen tank 60 b [0055]] and branch gas guiding tubes [one or more oxygen tanks 60 b may be maintained adjacent to the aquaculture tanks 10 to store oxygen produced by the oxygen generator 60 c and to supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60 [0055]].
Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. does not specifically teach setting the rated pressure setpoint as the setpoint of pressure control of the buffer tank and starting the pressure automatic control procedure; opening the internally piloted valve on a second branch gas guiding tube of the N branch gas guiding tubes, increasing the setpoint of pressure control of the buffer tank, and after the pressure of the buffer tank is stabilized, continuing adjusting each of the remaining internally piloted valves of the N internally piloted valves on the remaining branch gas guiding tubes of the N branch gas guiding tubes until all the N internally piloted valves are opened, and enabling the setpoint of pressure control of the buffer tank to enter a revision procedure.
Hamran teaches setting the rated pressure setpoint as the setpoint of pressure control of the buffer tank 104 and starting the pressure automatic control procedure [pressure sensor 106 may provide a signal when the gas pressure from the gas supply 104 reaches a threshold level [0013]]; opening the internally piloted valve on a second branch gas guiding tube of the N branch gas guiding tubes [the pressure of the gas output from the adjustable pressure valve 108 is controlled by a pressure setting device (manual or automatic) in the adjustable pressure valve 108 [0016]], increasing the setpoint of pressure control of buffer tank 104 [pressure sensor 106 can be a sensor that is calibrated to provide a signal when the pressure from the gas supply 104 reaches a threshold [0013]], and after the pressure of the buffer tank is stabilized, continuing adjusting each of the remaining internally piloted valves of the N internally piloted valves on the remaining branch gas guiding tubes of the N branch gas guiding tubes until all the N internally piloted valves are opened [the pressure of the gas output from the adjustable pressure valve 108 is controlled by a pressure setting device (manual or automatic) in the adjustable pressure valve 108 [0016]], and enabling the setpoint of pressure control of the buffer tank to enter a revision procedure for the purpose of providing a pressure detector calibrated to transmit a signal to the controller when pressure from buffer tank reaches a threshold level to more precisely control the concentration of gas in an aquatic environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papadoyianis in view of Galletta, Jr., Hamran and Stiles, Jr. to include setting the rated pressure setpoint as the setpoint of pressure control of the buffer 
Papadoyianis in view of Galletta, Jr., Hamran and Stiles, Jr. does not specifically teach if the oxygenation hole of the second branch gas guiding tube does not exhaust for oxygenation, then continuing increasing the setpoint of pressure control of the buffer tank until the oxygenation hole of the second branch gas guiding tube begins to exhaust for oxygenation, and then changing the setpoint of pressure control of the buffer tank into the rated pressure setpoint again. 
Stiles, Jr. teaches if the oxygenation hole 121 [oxygenation through the oxygen inlet 121 [0061]] of the second branch gas guiding tube does not exhaust for oxygenation, then continuing increasing the setpoint of pressure control of the buffer tank until the oxygenation hole of the second branch gas guiding tube begins to exhaust for oxygenation [if the current dissolved oxygen level is dangerously low as compared to the threshold dissolved oxygen level (i.e., there is a large difference between the current level and the threshold dissolved oxygen level), the controller 116 may first add oxygen directly via the oxygen inlet 121, an oxygenator, a tank diffuser, or a combination thereof based on the calculated difference between the current dissolved oxygen level and the threshold dissolved oxygen level [0061]], and then changing the setpoint of pressure control of the buffer tank into the rated pressure setpoint again [water pressure in the aquaculture system 100 may be monitored and variably adjusted instead of dissolved oxygen levels. For example, the controller 116 may adjust the valves 126 positioned at an output of oxygen saturators (e.g., the oxygen inlet 121, the degasser 122, or the oxygen cone 120) to increase the water pressure of the aquaculture system 100 when the current dissolved oxygen level is below the threshold dissolved oxygen level [0061]] for the purpose of providing an automatic dissolved  system with a sensor configured to measure a current dissolved oxygen level in the aquaculture tank and a controller in communication with the sensor configured to retrieve a dissolved oxygen threshold level compare the current dissolved oxygen level with the dissolved oxygen threshold level and automatically increase oxygen flow through the system when the current dissolved oxygen level is less than the dissolved oxygen threshold level. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papadoyianis in view of Galletta, Jr. and Hamran to include if the oxygenation hole of the second branch gas guiding tube does not exhaust for oxygenation, then continuing increasing the setpoint of pressure control of the buffer tank until the oxygenation hole of the second branch gas guiding tube begins to exhaust for oxygenation, and then changing the setpoint of pressure control of the buffer tank into the rated pressure setpoint again as taught by Stiles, Jr. because doing so would have provided an automatic dissolved oxygen control system with a sensor configured to measure a current dissolved oxygen level in the aquaculture tank and a controller in communication with the sensor configured to retrieve a dissolved oxygen threshold level compare the current dissolved oxygen level with the dissolved oxygen threshold level and automatically increase oxygen flow through the system when the current dissolved oxygen level is less than the dissolved oxygen threshold level. 
c. Regarding claim 7, Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. teaches (references to Papadoyianis) the method according to claim 6 having the water level of the pond [the body of water in which said aquaculture tanks 10 are located [0057] FIG. 13]. Papadoyianis in view of Galletta, Jr., Hamran and Stiles, Jr. teaches (references to Hamran) the method according to claim 6wherein the rated pressure setpoint remains set as the setpoint of pressure control of buffer tank 104 [pressure sensor 106 may provide a signal when the gas pressure from the gas supply 104 reaches a threshold level [0013]] during the first phase. Papadoyianis further teaches the phase during which a water level of the pond remains stationary [controlling the level of submersion of the containment tank 10 within the surrounding body of water BW and for stabilizing the position of the containment tank 10 within the body of water BW so that the tank 10 sits generally level and with the water level WL in the tank 10 at the desired position around the entire periphery of the tank interior 16 and higher than the surface level SL of the surrounding body of water BW exterior of the tank 10, as shown in FIGS. 5-7B [0048]].
d. Regarding claim 8, Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. teaches (references to Hamran) the method according to claim 6 wherein the setpoint of pressure control of buffer tank 104 [pressure sensor 106 can be a sensor that is calibrated to provide a signal when the pressure from the gas supply 104 reaches a threshold [0013]] is increased and reduced [takes in gas at a first pressure from a gas supply (e.g., 104) and outputs gas at a second pressure that is typically lower than the first pressure [0014]]. 
Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. does not specifically teach a procedure wherein a water level detector detects that a water level rises and that the water level falls. Galletta, Jr. teaches the procedure where a water level detector 119 detects that a water level rises and that the water level falls [Sensor 119 preferably represents one or more sensors, including but not limited to sensors to detect water level [0178]] for the purpose of providing sensors to detect water level and provide a representative signal of such information for feed back to a controller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. to include a procedure wherein a water level detector detects that a water level rises and that the water level falls as taught by Galletta, Jr. because doing so would have provided sensors to detect water level and provide a representative signal of such information for feed back to a controller.
e. Regarding claim 9, Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. teaches (references to Hamran) the method according to claim 6 wherein the setpoint of pressure control of buffer tank 104 is increased [pressure sensor 106 can be a sensor that is calibrated to provide a signal when the pressure from the gas supply 104 reaches a threshold [0013]]. Papadoyianis in view of Galletta, Jr., Hamran, and Stiles, Jr. teaches (references to Hamran) the method according to claim 6 wherein air pressure in the second branch gas guiding tube under operation offsets water pressure in the corresponding aquaculture tank or is increased until the oxygenation hole of the second branch gas guiding tube begins to exhaust for oxygenation [diffuser hoses, micro-pore air stones, or any other similar aeration device that can be used to distribute oxygen or air through a body of water [0055]].

Response to Arguments
7.	Applicant’s arguments from the response filed on 01/19/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicant’s arguments from the response filed on 01/19/2021, see pages 7-9, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
(1)	Papadoyianis in view of Galletta does not teach or suggest a first limitation "wherein the main gas guiding tube is branched into N branch gas guiding tubes, N being an integer greater than 1" (bold and italic emphasis added) of claim 1. To teach this first limitation of claim 1, the OA3nf cites the following texts from paragraph [0055] of Papadoyianis "one or more oxygen tanks 60b may be maintained adjacent to the aquaculture tanks 10 to store oxygen produced by the oxygen generator 60c and to supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60". The cited texts from Papadoyianis do not necessarily mean that some oxygen tank 60b supplies oxygen to multiple aquaculture tanks 10. For example, the cited texts may mean that one or more oxygen tanks 60b supply oxygen to each of the aquaculture tanks 10.
Examiner respectfully disagrees. Papadoyianis teaches one oxygen tank can supply oxygen to several aquaculture tanks through the oxygen injection system [one or more oxygen tanks 60 b may be maintained adjacent to the aquaculture tanks 10 to store oxygen produced by the oxygen generator 60 c and to supply oxygen to the aquaculture tanks 10 through the oxygen injection system 60 [0055]]. Applicant's assertion that the cited texts do not necessarily mean that some oxygen tank supplies oxygen to multiple aquaculture tanks is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). 

(2)	Even if the cited texts from Papadoyianis means that some oxygen tank 60b supplies oxygen to multiple aquaculture tanks 10, the tube from the outlet of that oxygen tank 60b does not necessarily have to branch into multiple branch gas guiding tubes so as to supply oxygen to the multiple aquaculture tanks 10. For example, the tube from the outlet of that oxygen tank 60b may run through all the multiple aquaculture tanks 10 in series without branching. 
Examiner respectfully disagrees. As is shown in FIG. 12, oxygen injection system 60 terminates at oxygen diffusion system 60 a [diffuser hoses, micro-pore air stones, or any other similar aeration device that can be used to distribute oxygen or air through a body of water [0055]] in tank 10. Applicant's assertion that the tube from the outlet of that oxygen tank may run through all the multiple aquaculture tanks in series without branching is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

(3) 	Papadoyianis in view of Galletta does not teach or suggest a second limitation "wherein N internally piloted valves are one-for-one on the N branch gas guiding tubes, wherein N manually adjusted valves are one-for-one on the N branch gas guiding tubes, wherein opening and closing of the N internally piloted valves are controlled by the controller, and wherein opening degrees of the N manually adjusted valves are manually adjustable" of claim 1. To teach this second limitation of claim 1, OA3nf cites paragraph [0055] of Papadoyianis "Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow". These cited texts do not teach or suggest the use of 2 valves on each branch gas guiding tube, let alone how each of these 2 valves is operated (i.e., one valve is controlled via the controller, and the other valve is controlled manually) as recited in the second limitation of claim 1.
60 has two valves 60 d either of which can be controlled automatically or manually [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]; a software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as …oxygen injection system [0059]]. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.

 b. Applicant’s arguments from the response filed on 01/19/2021, see pages 10-11, with respect to the rejection of claim 5 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
(1)	Papadoyianis in view of Galletta, Hamran, and Stiles does not teach or suggest "step Sll: initializing the oxygenation device to ensure that all the N internally piloted valves are in a closed state" of claim 5. OA3nf cites paragraph [0055] of Papadoyianis "Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 dfor controlling oxygen supply flow". These cited texts from Papadoyianis mention some valves but do not teach or suggest closing all the N internally piloted valves as recited in the third limitation of claim 5.
 Examiner respectfully disagrees. In response to applicant's argument that Papadoyianis in view of Galletta, Hamran, and Stiles does not teach or suggest initializing the oxygenation device to ensure that all the N internally piloted valves are in a closed state of claim 5, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As is shown in FIG. 12, oxygen injection system 60 has two valves 60 d either of which can be controlled automatically or manually [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055].  As 60 [a software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as …oxygen injection system [0059]], oxygen injection system 60 is capable of initializing the oxygenation device to ensure that all the N internally piloted valves are in a closed state and valves 60 d must initally be in a closed state before they can be opened. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “closing all the N internally piloted valves”) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(2)	Papadoyianis in view of Galletta, Hamran, and Stiles does not teach or suggest "step S15: repeating steps S13-S14 for each of the remaining branch gas guiding tubes of the N branch gas guiding tubes" of claim 5. In essence, this fourth limitation of claim 5 means that steps S13-S14 are performed for each tube of the N branch gas guiding tubes one tube at a time. Specifically, the phrase "repeating ... for each" means performing the steps for one tube at a time. OA3nf first admits that Papadoyianis in view of Galletta does not specifically teach the fourth limitation of claim 5 but then just alleges generally that Hamran teaches or suggests the fourth limitation of claim 5 without citing any part of Hamran to support that allegation. The OA3nf cites paragraph [0057] of Stiles "retrieve a new current dissolved oxygen level and repeat the above process" However, these cited texts from Stiles just mentions about repeating some process and therefore clearly do not teach or suggest that the process is performed for each tube of the N branch gas guiding tubes one tube at a time as recited in claim 5.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “that steps S13-S14 are performed for each tube of the N branch gas guiding tubes one tube at a time”) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). No special definition of "repeating ... for each" is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. The examiner respectfully disagrees with applicant’s interpretation of, “repeating ... for each" which states/seems to imply that the process performed for each tube must be performed one tube at a time. However, the specification is silent as to performing the process for each tube one tube at a time; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.

c. Applicant’s arguments from the response filed on 01/19/2021, see pages 11-12, with respect to the rejection of claim 6 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
(1)	Papadoyianis in view of Galletta, Hamran, and Stiles does not teach or suggest “step S21: in an initial state, enabling all the N internally piloted valves to be in a closed state" of claim 6. To teach this limitation OA3nf cites paragraph [0055] of Papadoyianis "Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 dfor controlling oxygen supply flow". These cited texts mention some valves but do not teach or suggest closing all the N internally piloted valves as recited in claim 6.
Examiner respectfully disagrees. Examiner respectfully disagrees. As is shown in FIG. 12, oxygen injection system 60 has two valves 60 d either of which can be controlled automatically or manually [Oxygen supply distribution may be controlled automatically or manually through a series of valves, solenoid valves, or any other suitable means 60 d for controlling oxygen supply flow [0055]. Valves 60 d must initally be in a closed state before they can be opened. As a software program and timing circuit or sensors can be used to automatically control the operation of oxygen injection system 60 [a software program and timing circuit 52 (shown in FIG. 12) or sensors can be used to automatically control the operation of any electrical or mechanical components, such as …oxygen injection system [0059]], oxygen injection system 60 is capable of, in an initial state, enabling all the N internally piloted valves to be in a closed state. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “closing all the N internally piloted valves”) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(2)	Papadoyianis in view of Galletta, Hamran, and Stiles does not teach or suggest “step S24: after the pressure of the buffer tank is stabilized, continuing adjusting each of the remaining internally piloted valves of the N internally piloted valves on the remaining branch gas guiding tubes of the N branch gas guiding tubes referring to steps S22 and S23 until all the N internally piloted valves are opened"  of claim 6. In essence, this sixth limitation of claim 6 means that steps S22 and S23 are performed for each tube of the N branch gas guiding tubes one tube at a time. Specifically, the phrase "continuing adjusting each” means performing the steps for one tube at a time. OA3nf first admits that Papadoyianis in view of Galletta, Hamran, and Stiles does not specifically teach the sixth limitation of claim 6 and then cites paragraph [0016] of Hamran "the pressure of the gas output from the adjustable pressure valve 108 is controlled by a pressure setting device (manual or automatic) in the adjustable pressure valve 108".
The cited paragraph [0016] of Hamran does not teach or suggest that any process is performed for each tube of the N branch gas guiding tubes one tube at a time as recited in the sixth limitation of claim 6.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “steps S22 and S23 are performed for each tube of the N branch gas guiding tubes one tube at a time”) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). No special definition of " "continuing adjusting each” is found in the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643